Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 07/16/2021 has been entered. Claims 1-19, 23-36 remain pending in the application. No claims were amended. Claims 1-2 and 18-19 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions I and II. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62454663, filed 02/03/2017. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10, 12-14, 16-17, 23-28, 30-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg “Tunable Liquid Microlenses formed from Dynamically Re-Configurable Double Emulsions”, MS Thesis, Massachusetts Institute of Technology, June 2015, MIT Libraries date 07/30/2015 (of record, see Information Disclosure Statement dated 08/29/2018) in view of Hindson et al. (hereafter Hindson, of record) US 20140227684 A1.
In regard to independent claim 3, Nagelberg teaches (see Figs. 1-20) 
an article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution, for e.g. integral imaging displays, screen, or on-chip microscopy systems, sensors, see  Abstract, page 5 paragraphs  2-5, page 7 paragraph 4 – page 9, page 39, see e.g. Figs. 1, 14-20), comprising:  
25a plurality of droplets dispersed within an outer phase (i.e. as double emulsion droplets in solution,  Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 - page 9, page 17 paragraph 2 – page 18 paragraph 1, page 39) wherein: 
the plurality of droplets comprise a first component and a second component immiscible with the first component  (i.e. as double emulsion droplets formed from immiscible hydrocarbon(s) and fluorocarbon phases, with adjustable interface through optical/light or thermal stimuli, or by chemical triggers,  see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, Table 1) under a first set of conditions (i.e. as adjustable interface between H and F phases given condition for optical/light, or thermal stimulation, or chemical trigger e.g. fluorosurfactant concentration as e.g. low Figs. 1a (1), 5b, also 14, 16, see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see e.g. Figs. 1, 5, 7, or e.g. IR laser, thermal gradient as in e.g. Figs. 9a, 19-20, see page 22, page 32-34, 38), 
 the plurality of droplets have a first average focal length for transmitted or reflected light under the first set of conditions (i.e. due to adjustable interface between H and F phases for given condition e.g. low fluorosurfactant concentration as in Figs. 1a (1), 5b, 7d,e showing diverging focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see also Fig. 1c,d; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9a, Fig. 20 top left, see page 22, pages 32-34, 38), and  
30the plurality of droplets have a second average focal length for transmitted or reflected light different than the first average focal length under a second set of conditions, different than the first set of conditions (i.e. due to adjustable interface between H and F phases for given condition e.g. higher fluorosurfactant concentration as in Figs. 1a (2)(3), 5a,  7a-c, showing strong focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9d, Fig. 20 bottom right, see page 22, pages 32-34, 38), and upon exposure to, at least a portion of the plurality of droplets is configured to change the first average focal length to the second average focal length (i.e. due to change in adjustable interface between H and F phases for given condition e.g. chemical triggers, exposure diffusion of zonyl, SDS, or surfactant  surfactant concentration as in Figs. 1a-d(2)(3), 5ab,  7a-e, showing strong focus change, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 25-27, page 34 paragraphs 2-3; note that the above limitation is conditional and time-dependent on performing a process step i.e. “upon exposure to an electromagnetic radiation, a magnetic field, and/or an electric field” and is therefore considered optional since it is not positively recited, see MPEP §2173.05(p) sec. II). But Nagelberg is silent that exposure specifically includes an electromagnetic radiation, a magnetic field, and/or an electric field. 
However, Hindson teaches in the same field of invention of partitioning and processing of analytes and other species (including different analytes and reagents in capsules, droplets spots in emulsions as multi phases, and methods, compositions, systems, devices, and kits for partitioning and processing of species, see Figs. 2-8, Title, Abstract, e.g. paragraphs [02, 04-18, 31, 37, 43, 49, 55, 60, 123, 146, 149, 155-156, 160-162]) and further teaches that the different phases interact upon the application of a stimulus, where besides analyte and chemical triggers (as in Nagelberg see para  [04-05, 12, 219-223]), the exposure stimulus includes an electromagnetic radiation, a magnetic field, and/or an electric field (as stimulus, such as light stimulus, a magnetic stimulus, and combinations thereof, paragraphs [12, 25, 79, 230, 232-233], thus providing droplets and capsules in emulsions that are triggered by range  of stimuli thereby enabling methods, systems, devices, and kits for partitioning and processing, Hindson, paragraphs [02, 04-05, 12, 15, 232-233]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  expand stimuli triggers of devices of tunable/reconfigurable micro-lenses of double emulsion droplets and solutions of Nagelberg to include exposure to additional stimuli/triggers such as electromagnetic radiation, a magnetic field, and/or an electric field, as taught by Hindson in order to provide such droplets and capsules in emulsions that are triggered by range of stimuli and to thereby enable methods, systems, and devices for processing, see  Hindson, paragraphs [02, 04-05, 12, 15, 232-233]). 

In regard to independent claim 4,  Nagelberg teaches (see Figs. 1-20) an article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution, for e.g. integral imaging displays, screen, or on-chip microscopy systems, sensors, see  Abstract, page 5 paragraphs  2-5, page 7 paragraph 4 – page 9, page 39, see e.g. Figs. 1, 14-20), comprising:  
25a plurality of droplets dispersed within an outer phase (i.e. as double emulsion droplets in solution,  Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 - page 9, page 17 paragraph 2 – page 18 paragraph 1, page 39) wherein: 
the plurality of droplets comprise a first component and a second component immiscible with the first component  (i.e. as double emulsion droplets formed from immiscible hydrocarbon(s) and fluorocarbon phases, with adjustable interface through optical/light or thermal stimuli, or by chemical triggers,  see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, Table 1) under a first set of conditions (i.e. as adjustable interface between H and F phases given condition for optical/light, or thermal stimulation, or chemical trigger e.g. fluorosurfactant concentration as e.g. low Figs. 1a (1), 5b, also 14, 16, see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see e.g. Figs. 1, 5, 7, or e.g. IR laser, thermal gradient as in e.g. Figs. 9a, 19-20, see page 22, page 32-34, 38), 
5the plurality of droplets have a first average radius of curvature between the first component and the second component that causes light rays to focus under the first set of conditions (i.e. due to adjustable interface radius Ri between H and F phases for given condition e.g. low fluorosurfactant concentration as in Figs. 1a (1), 5b, 7d,e showing diverging focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see also Fig. 1c,d; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9a, Fig. 20 top left, removed IR laser and/or moved right of droplets, see page 22, pages 32-34, 38), and 
the plurality of droplets have a second average radius of curvature between the first component and the second component that causes light rays to focus under a second 10set of conditions, different than the first set of conditions (i.e. due to adjustable interface radius Ri  between H and F phases for given condition e.g. higher fluorosurfactant concentration as in Figs. 1a (2)(3), 5a,  7a-c, showing strong focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9d, Fig. 20 bottom right, present IR laser and/or moved left of droplets see page 22, pages 32-34, 38), 
and upon exposure to, at least a portion of the plurality of droplets is configured to change the first average radius of curvature between the first component and the second component to the second average radius of curvature (i.e. due to adjustable interface radius Ri  between H and F phases for given condition e.g. chemical triggers as e.g. exposure diffusion of zonyl, SDS, or surfactant concentration as in Figs. 1a-d(2)(3), 5ab,  7a-e, showing strong focus change, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 25-27,page 34 paragraphs 2-3; note that the above limitation is conditional and time-dependent on performing a process step i.e. “upon exposure to an electromagnetic radiation, a magnetic field, and/or an electric field” and is therefore considered optional since it is not positively recited, see MPEP §2173.05(p) sec. II). But Nagelberg is silent that exposure specifically includes an electromagnetic radiation, a magnetic field, and/or an electric field. 
However, Hindson teaches in the same field of invention of partitioning and processing of analytes and other species (including different analytes and reagents in capsules, droplets spots in emulsions as multi phases, and methods, compositions, systems, devices, and kits for partitioning and processing of species, see Figs. 2-8, Title, Abstract, e.g. paragraphs [02, 04-18, 31, 37, 43, 49, 55, 60, 123, 146, 149, 155-156, 160-162]) and further teaches that the different phases interact upon the application of a stimulus, where besides analyte and chemical triggers (as in Nagelberg see para  [04-05, 12, 219-223]), the exposure stimulus includes an electromagnetic radiation, a magnetic field, and/or an electric field (as stimulus, such as light stimulus, a magnetic stimulus, and combinations thereof, paragraphs [12, 25, 79, 230, 232-233], thus providing droplets and capsules in emulsions that are triggered by range  of stimuli thereby enabling methods, systems, devices, and kits for partitioning and processing, Hindson, paragraphs [02, 04-05, 12, 15, 232-233]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  expand stimuli triggers of devices of tunable/reconfigurable micro-lenses of double emulsion droplets and solutions of Nagelberg to include exposure to additional stimuli/triggers such as electromagnetic radiation, a magnetic field, and/or an electric field, as taught by Hindson in order to provide such droplets and capsules in emulsions that are triggered by range of stimuli and to thereby enable methods, systems, and devices for processing, see  Hindson, paragraphs [02, 04-05, 12, 15, 232-233]). 

Regarding claims 5 and 23,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the first set of conditions comprises a condition selected from the group consisting of electromagnetic radiation, ionizing radiation, a magnetic field, an electric field, and combinations thereof (i.e. as due to combination of Hindson using electromagnetic radiation, a magnetic field, and/or an electric field as stimulus for adjustable interface Ri between H and F phases changes for given condition e.g. as in Figs. 1a (1), 5b, 7d,e resulting in small focusing, diverging focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see also Fig. 1c,d; or as for given electromagnetic radiation e.g. IR laser as in e.g. Figs. 9a, Fig. 20 top left, removed IR laser and/or moved right of droplets, see page 22, pages 32-34, 38).
Regarding claims 6 and 24,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the second set of conditions comprises a condition selected from the group consisting of electromagnetic radiation, ionizing radiation, a magnetic field, an electric field, and combinations thereof, and different than the first set of conditions (i.e. as due to combination of Hindson using another  or different electromagnetic radiation, a magnetic field, and/or an electric field as stimulus for adjustable interface Ri  between H and F phases for given condition as in Figs. 1a-d(2)(3), 5a,  7a-c, showing strong focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3; or e.g. given electromagnetic radiation as IR laser, radiation producing thermal gradient heating as in e.g. Figs. 9d, Fig. 20 bottom right, see page 22, pages 32-34, 38).
Regarding claims 7 and 25,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the outer phase is an aqueous phase (i.e. as double emulsion droplets in aqueous solution,  Abstract, page 5 paragraphs 4-5, page 7 paragraph 4 - page 9, page 17 paragraph 2 – page 18 paragraph 1, page 39). 
Regarding claims 8 and 26,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the outer phase is a non-aqueous phase (i.e. as gel beads of sodium polyacrylate, see page 26 paragraphs 4-page 27 paragraph 2, page 29 paragraph 1, see Figs. 11-13).  
Regarding claims 9 and 27,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the outer phase is a polymer (i.e. as gel beads of polyacrylate e.g. sodium polyacrylate, see page 26 paragraphs 4-page 27 paragraph 2, page 29 paragraph 1, see Figs. 11-13).  
Regarding claims 10 and 28,  the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the outer phase is an elastomer (i.e. as gel beads of polyacrylate e.g. sodium polyacrylate, see page 26 paragraphs 4-page 27 paragraph 2, page 29 paragraph 1, see Figs. 11-13).  
Regarding claims 12 and 30, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that at least one of the components comprising the droplet contain a hydrocarbon, fluorocarbon, liquid crystal, ionic liquid or polymer solution (i.e. as double emulsion droplets formed from immiscible hydrocarbon(s) and fluorocarbon phases, see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, Table 1)   
Regarding claims 13 and 31, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that at least 10% of the plurality of droplets are in physical contact with each other (i.e. as e.g. droplets shown in Fig. 20 right inserts where 3 out of 14-15 droplets are in contact with each other and fig. 1b, see page 7 paragraph 4 – page 9, pages 33-34 and Fig. 1b, 20).   
Regarding claims 14 and 32, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that at least 10% of the plurality of droplets are organized in a regular two dimensional array (i.e. as e.g. droplets shown in Fig. 1b, see page 7 paragraph 1, 4 – page 9).
Regarding claims 16 and 34, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that a device, comprising an article and a substrate adjacent the article (i.e. as setup for light visualization of drops with substrate e.g. cuvette or cell, or integral imaging display or on-chip microscopy system, sensor, or fiber coupler with structure, e.g. chip, that hold the droplets, see page 39, page 26 paragraph 4, page 28-page 29 paragraph 1, as depicted in e.g. Figs.  11-13
Regarding claims 17 and 35, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) that the device is an optical imaging system, a miniaturized optical imaging system, a miniaturized tomographic imaging system for 3D image acquisition, a miniaturized integral imaging device, an optical image projecting system. and/or an auto-stereoscopic display (i.e. as device with droplets may be integral imaging display or on-chip microscopy system, sensor, or fiber coupler with structure, e.g. chip, that hold the droplets, see page 39).



Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg “Tunable Liquid Microlenses formed from Dynamically Re-Configurable Double Emulsions” (see heading above, of record, see Information Disclosure Statement dated 08/29/2018) in view of Hindson et al. (hereafter Hindson) US 20140227684 A1 and further in view of Timusk et al. (hereafter Timusk) US 20120019760 A1.
Regarding claims 11 and 29, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) the article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution), but is silent that the outer phase is a glass.  
However, Timusk teaches in the same field of a Method of preparation of surface coating of variable transmittance and an electro-optical layered appliance (i.e. see Figs. 1-4, including active dispersed microdroplets of liquid crystal dispersed in matrix, e.g. as gel-glass dispersed liquid crystal (GDLC), Abstract, paragraphs [01, 05-07, 17-23]) and further teaches that that the outer phase is a glass (i.e. as glass matrix, see paragraphs [01, 05-07, 17-23], thus providing solid microemulsion that consists of mutually insoluble solid and liquid phases, allowing for  photostability which is not a problem). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the teachings of Timusk of using a solid glass matrix, as outer phase for the tunable/reconfigurable micro-lenses of double emulsion droplets of Nagelberg in order to provide solid microemulsion that consists of mutually insoluble solid and liquid phases, allowing for  photostability which is not a problem (Timusk, paragraphs [05-07]).

Claims 15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg “Tunable Liquid Microlenses formed from Dynamically Re-Configurable Double Emulsions” (see 102 heading above, of record, see Information Disclosure Statement dated 08/29/2018) in view of Hindson et al. (hereafter Hindson) US 20140227684 A1 and further in view of Alpaslan et al. (hereafter Alpaslan) US 20130141895 A.
Regarding claims 15 and 33, the Nagelberg-Hindson combination teaches the invention as set forth above, and Nagelberg teaches (see Figs. 1-20) the article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution), but is silent that at least 10% of the plurality of droplets are organized in a regular three-dimensional array.  
However, Alpaslan teaches in closely related field of invention of Spatio-Optical Directional Light Modulator (see Figs. 4-7, Abstract, paragraphs [13, 28-33], including spatio-optical light modulator with multiplicity of stacked the micro lens arrays) and further teaches that that at least 10% of the plurality of droplets i.e. as microlenses are organized in a regular three-dimensional array (i.e. as stacked  and precision aligned microlens arrays e.g. 710, 720, 730 see paragraphs [27-33], achieving spatial as well as directional modulation resolution sufficient to realize a high definition in compact configuration for e.g. 3D displays). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design and configuration of three-dimensional ordered microlens arrays according to teachings of Alpaslan to the micro-lenses of double emulsion droplets of Nagelberg in order to achieve spatial as well as directional modulation resolution sufficient to realize a high definition in compact configuration for e.g. 3D displays, see Alpaslan paragraphs [28, 31, 33]). 


Response to Arguments

Applicant's arguments filed in the Remarks dated 07/16/2021 have been fully considered but they are not persuasive. Specifically, Applicants argue on page  that the cited prior art of Nagelberg in combination with the cited prior art of Hindson does disclose or render obvious the features of independent claims 3 and 4, namely regarding the recited droplets that (1) “upon exposure to an electromagnetic radiation, a magnetic field, and/or an electric field, at least a portion of the plurality of droplets is configured to change the first average focal length to the second average focal length” as in claim 3, and similarly “upon exposure to an electromagnetic radiation, a magnetic field, and/or an electric field, at least a portion of the plurality of droplets is configured to change the first average radius of curvature between the first component and the second component to the second average radius of curvature” as in claim 4, because such allegedly Hindson does not disclose that such external stimuli, cause change in focal length of the droplets or cause change the radius of curvature between the components in the droplets thus arguing that using Hindson is based on impermissible hindsight, and because such stimuli in Hindson disrupt or degrade the components within the outer capsule, and therefore allegedly there is no motivation to rely on Hindson for obviousness rejection. 
The Examiner respectfully disagrees. With respect to the above issue under (1), as presented in the rejection above, the cited prior art of Nagelberg teaches most limitations of claims 3 and 4 and in combination with the cited prior art of Hindson teaches and renders obvious all limitations of claims 3 and 4. Namely, for claim 3 Nagelberg teaches (see Figs. 1-20) 
an article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution, for e.g. integral imaging displays, screen, or on-chip microscopy systems, sensors, see  Abstract, page 5 paragraphs  2-5, page 7 paragraph 4 – page 9, page 39, see e.g. Figs. 1, 14-20), comprising:  
25a plurality of droplets dispersed within an outer phase (i.e. as double emulsion droplets in solution,  Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 - page 9, page 17 paragraph 2 – page 18 paragraph 1, page 39) wherein: 
the plurality of droplets comprise a first component and a second component immiscible with the first component  (i.e. as double emulsion droplets formed from immiscible hydrocarbon(s) and fluorocarbon phases, with adjustable interface through optical/light or thermal stimuli, or by chemical triggers,  see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, Table 1) under a first set of conditions (i.e. as adjustable interface between H and F phases given condition for optical/light, or thermal stimulation, or chemical trigger e.g. fluorosurfactant concentration as e.g. low Figs. 1a (1), 5b, also 14, 16, see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see e.g. Figs. 1, 5, 7, or e.g. IR laser, thermal gradient as in e.g. Figs. 9a, 19-20, see page 22, page 32-34, 38), 
 the plurality of droplets have a first average focal length for transmitted or reflected light under the first set of conditions (i.e. due to adjustable interface between H and F phases for given condition e.g. low fluorosurfactant concentration as in Figs. 1a (1), 5b, 7d,e showing diverging focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see also Fig. 1c,d; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9a, Fig. 20 top left, see page 22, pages 32-34, 38), and  
30the plurality of droplets have a second average focal length for transmitted or reflected light different than the first average focal length under a second set of conditions, different than the first set of conditions (i.e. due to adjustable interface between H and F phases for given condition e.g. higher fluorosurfactant concentration as in Figs. 1a (2)(3), 5a,  7a-c, showing strong focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9d, Fig. 20 bottom right, see page 22, pages 32-34, 38), and upon exposure to, at least a portion of the plurality of droplets is configured to change the first average focal length to the second average focal length (i.e. due to change in adjustable interface between H and F phases for given condition e.g. chemical triggers, exposure diffusion of zonyl, SDS, or surfactant  concentration as in Figs. 1a-d(2)(3), 5ab,  7a-e, showing strong focus change, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 25-27, page 34 paragraphs 2-3; note that the above limitation is conditional and time-dependent on performing a process step i.e. “upon exposure to an electromagnetic radiation, a magnetic field, and/or an electric field” and is therefore considered optional since it is not positively recited, see MPEP §2173.05(p) sec. II). But Nagelberg is silent that exposure specifically includes an electromagnetic radiation, a magnetic field, and/or an electric field. 
However, Hindson teaches in the same field of invention of partitioning and processing of analytes and other species (including different analytes and reagents in capsules, droplets spots in emulsions as multi phases, and methods, compositions, systems, devices, and kits for partitioning and processing of species, see Figs. 2-8, Title, Abstract, e.g. paragraphs [02, 04-18, 31, 37, 43, 49, 55, 60, 123, 146, 149, 155-156, 160-162]) and further teaches that the different phases interact upon the application of a stimulus, where besides analyte and chemical triggers (as in Nagelberg see para  [04-05, 12, 219-223]), the exposure stimulus includes an electromagnetic radiation, a magnetic field, and/or an electric field (as stimulus, such as light stimulus, a magnetic stimulus, and combinations thereof, paragraphs [12, 25, 79, 230, 232-233], thus providing droplets and capsules in emulsions that are triggered by range  of stimuli thereby enabling methods, systems, devices, and kits for partitioning and processing, Hindson, paragraphs [02, 04-05, 12, 15, 232-233]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  expand stimuli triggers of devices of tunable/reconfigurable micro-lenses of double emulsion droplets and solutions of Nagelberg to include exposure to additional stimuli/triggers such as electromagnetic radiation, a magnetic field, and/or an electric field, as taught by Hindson in order to provide such droplets and capsules in emulsions that are triggered by range of stimuli and to thereby enable methods, systems, and devices for processing, see  Hindson, paragraphs [02, 04-05, 12, 15, 232-233]). 
Similarly for claim 4, Nagelberg teaches (see Figs. 1-20) an article (i.e. tunable/reconfigurable micro-lenses of double emulsion droplets in solution, for e.g. integral imaging displays, screen, or on-chip microscopy systems, sensors, see  Abstract, page 5 paragraphs  2-5, page 7 paragraph 4 – page 9, page 39, see e.g. Figs. 1, 14-20), comprising:  
25a plurality of droplets dispersed within an outer phase (i.e. as double emulsion droplets in solution,  Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 - page 9, page 17 paragraph 2 – page 18 paragraph 1, page 39) wherein: 
the plurality of droplets comprise a first component and a second component immiscible with the first component  (i.e. as double emulsion droplets formed from immiscible hydrocarbon(s) and fluorocarbon phases, with adjustable interface through optical/light or thermal stimuli, or by chemical triggers,  see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, Table 1) under a first set of conditions (i.e. as adjustable interface between H and F phases given condition for optical/light, or thermal stimulation, or chemical trigger e.g. fluorosurfactant concentration as e.g. low Figs. 1a (1), 5b, also 14, 16, see Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see e.g. Figs. 1, 5, 7, or e.g. IR laser, thermal gradient as in e.g. Figs. 9a, 19-20, see page 22, page 32-34, 38), 
5the plurality of droplets have a first average radius of curvature between the first component and the second component that causes light rays to focus under the first set of conditions (i.e. due to adjustable interface radius Ri between H and F phases for given condition e.g. low fluorosurfactant concentration as in Figs. 1a (1), 5b, 7d,e showing diverging focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3, see also Fig. 1c,d; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9a, Fig. 20 top left, removed IR laser and/or moved right of droplets, see page 22, pages 32-34, 38), and 
the plurality of droplets have a second average radius of curvature between the first component and the second component that causes light rays to focus under a second 10set of conditions, different than the first set of conditions (i.e. due to adjustable interface radius Ri  between H and F phases for given condition e.g. higher fluorosurfactant concentration as in Figs. 1a (2)(3), 5a,  7a-c, showing strong focus, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 34 paragraphs 2-3; or e.g. given IR laser, thermal gradient heating as in e.g. Figs. 9d, Fig. 20 bottom right, present IR laser and/or moved left of droplets see page 22, pages 32-34, 38), 
and upon exposure to, at least a portion of the plurality of droplets is configured to change the first average radius of curvature between the first component and the second component to the second average radius of curvature (i.e. due to adjustable interface radius Ri  between H and F phases for given condition e.g. chemical triggers as e.g. exposure diffusion of zonyl, SDS, or surfactant concentration as in Figs. 1a-d(2)(3), 5ab,  7a-e, showing strong focus change, Abstract, page 5 paragraphs 2-5, page 7 paragraph 4 – page 9, page 17-19, page 25-27,page 34 paragraphs 2-3; note that the above limitation is conditional and time-dependent on performing a process step i.e. “upon exposure to an electromagnetic radiation, a magnetic field, and/or an electric field” and is therefore considered optional since it is not positively recited, see MPEP §2173.05(p) sec. II). But Nagelberg is silent that exposure specifically includes an electromagnetic radiation, a magnetic field, and/or an electric field. 
However, Hindson teaches in the same field of invention of partitioning and processing of analytes and other species (including different analytes and reagents in capsules, droplets spots in emulsions as multi phases, and methods, compositions, systems, devices, and kits for partitioning and processing of species, see Figs. 2-8, Title, Abstract, e.g. paragraphs [02, 04-18, 31, 37, 43, 49, 55, 60, 123, 146, 149, 155-156, 160-162]) and further teaches that the different phases interact upon the application of a stimulus, where besides analyte and chemical triggers (as in Nagelberg see para  [04-05, 12, 219-223]), the exposure stimulus includes an electromagnetic radiation, a magnetic field, and/or an electric field (as stimulus, such as light stimulus, a magnetic stimulus, and combinations thereof, paragraphs [12, 25, 79, 230, 232-233], thus providing droplets and capsules in emulsions that are triggered by range  of stimuli thereby enabling methods, systems, devices, and kits for partitioning and processing, Hindson, paragraphs [02, 04-05, 12, 15, 232-233]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  expand stimuli triggers of devices of tunable/reconfigurable micro-lenses of double emulsion droplets and solutions of Nagelberg to include exposure to additional stimuli/triggers such as electromagnetic radiation, a magnetic field, and/or an electric field, as taught by Hindson in order to provide such droplets and capsules in emulsions that are triggered by range of stimuli and to thereby enable methods, systems, and devices for processing, see  Hindson, paragraphs [02, 04-05, 12, 15, 232-233]). 
Specifically, for example of claim 4 (and as similarly applied for claim 3), Nagelberg teaches several different external stimuli that result in change of average droplet curvature radius between components and therefore also the change in focus. Nagelberg, is only missing the specific type of external stimulus, as Nagelberg is silent that exposure specifically includes an electromagnetic radiation, a magnetic field, and/or an electric field. 
Therefore Hindson was relied upon, because Hindson teaches in the same field of invention of partitioning and processing of analytes and other species (including different analytes and reagents in capsules, droplets spots in emulsions as multi phases, and methods, compositions, systems, devices, and kits for partitioning and processing of species, see Figs. 2-8, Title, Abstract, e.g. paragraphs [02, 04-18, 31, 37, 43, 49, 55, 60, 123, 146, 149, 155-156, 160-162]). Therefore the physical structures of several components and/or phases being disclosed in external droplet or capsule is shared between the two cite prior art. Hindson further also teaches that the different phases interact upon the application of a stimulus. Most similarly Hindson also discloses that besides analyte and chemical triggers, which is same as in primary reference of Nagelberg, (as in Nagelberg see para  [04-05, 12, 219-223]), the exposure stimulus also includes an electromagnetic radiation, a magnetic field, and/or an electric field, since as stimulus, such as light stimulus, a magnetic stimulus, and combinations thereof, see Hindson  in e.g. paragraphs [12, 25, 79, 230, 232-233], thus providing droplets and capsules in emulsions that are triggered by range  of stimuli thereby enabling methods, systems, devices, and kits for partitioning and processing, Hindson, paragraphs [02, 04-05, 12, 15, 232-233]). 
Thus it is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  expand stimuli triggers of devices of tunable/reconfigurable micro-lenses of double emulsion droplets and solutions of Nagelberg to include exposure to additional stimuli/triggers such as electromagnetic radiation, a magnetic field, and/or an electric field, as taught by Hindson in order to provide such droplets and capsules in emulsions that are triggered by range of stimuli and to thereby enable methods, systems, and devices for processing, see  Hindson, paragraphs [02, 04-05, 12, 15, 232-233]). 
Therefore, as clearly presented in the rejections and above, Hindson was used because of the similarity of the physical systems of droplets and capsules with different components, which change upon exposure to external stimulus. Besides the same stimuli as Nagelberg Hindson was used only for teaching of additional type of stimulus such as electromagnetic radiation, a magnetic field, and clear reasoning and motivation for expanding the available stimuli to electromagnetic radiation, a magnetic field stimuli was presented. Moreover, no specifics of droplets or their phases in terms of structures and/or compositions were recited in the claims to distinguish the cited prior art from the instant application. Hence it is unclear why and how would the droplets with phases of Nagelberg, somehow suddenly behave in the same fashion as the capsules with compositions of components of Hindson. 
Applicant’s argument under issue (1) therefore above appears not to be commensurate with the rejection of record, where only specific stimulus type was used in the combination for obviousness rejection of claims 3 and 4.  Hence in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In addition, regarding Applicant’s arguments under issue (1) of the unworkability of the combination, due to teachings of Hindson, appear to be based on a literal application of the actual structure of composition of components and capsules/droplets of Hindson to the actual structure of droplets and phases of Nagelberg.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a proper combination.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of changed radius or focus of droplets with different phases of Nagelberg, where only the specific stimulus type was relied upon from the Hindson.  See MPEP § 2112.01.  
Applicant arguments under (1) also appear to argue that the reference teaches away.  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because components and capsules of Hinds were not used or relied upon in the rejection. Rejection was based on primary reference of Nagelberg which discloses droplets with different phases which change internal radius of curvature and therefore also the focus of such droplets when exposed to external stimulus. 
	As to the “initial matter”, it is noted that the independent claims are drawn to an article, not some method or process or using or manipulating the article. Therefore the limitation ”upon exposure to an electromagnetic radiation, a magnetic field, and/or an electric field, at least a portion of the plurality of droplets is configured to change the first average radius of curvature between the first component and the second component to the second average radius of curvature, and similarly for resultant charge of focus /focal length, is a conditional limitation. The limitation depends on step when this exposure is performed. The article claim does not specify or recite any condition that the above exposure step is required and must be performed. Therefore, it is unclear what happens in the alternative, i.e. if the droplets are not exposed to an electromagnetic radiation, a magnetic field, and/or an electric field? As, such this step of “upon exposure” is conditional, and is therefore considered optional since it is not positively recited. Nonetheless, solely in the interest of compact prosecution, the limitation was treated as presented in the rejections above. 
No additional substantial arguments were presented after page 10 of the Remarks dated 07/16/2021. 
	

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872